 


110 HR 4434 IH: To suspend temporarily the duty on acrylic or modacrylic synthetic filament tow.
U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4434 
IN THE HOUSE OF REPRESENTATIVES 
 
December 11, 2007 
Mr. Coble introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on acrylic or modacrylic synthetic filament tow. 
 
 
1.Acrylic or modacrylic synthetic filament tow 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:
 
 
 
 
9902.55.22Acrylic fiber tow containing at least 85 per cent by weight of acrylonitrile units, not more than 2 to 3 per cent water, imported in the form of raw white (undyed) crimped filament tow with average filament measure being 2.2decitex per filament +/-10% with an aggregate filament measure in the tow bundle being between 660,000 and 1,200,000 decitex, and length greater than two meters (provided for in subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2011    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
